 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    GREGORY C. BONTEMPS,                              No. 2:18-cv-02708 MCE DB P
12                       Plaintiff,
13           v.                                         ORDER
14    KO FRANCIS, et al.,
15                       Defendants.
16

17          On May 10, 2019, plaintiff was directed to pay the $400 filing fee in full within thirty

18   days, and he informed that failure to comply with the order will result in the dismissal of this

19   action. The thirty-day period has now passed, and plaintiff has not paid the filing fee or otherwise

20   responded to the Court’s order. Accordingly, IT IS HEREBY ORDERED that this action is

21   dismissed. The Clerk of Court is directed to close this case.

22          IT IS SO ORDERED.

23   Dated: June 25, 2019
24
25
26
27
28
                                                        1
